Title: George Jefferson to Thomas Jefferson, 23 August 1811
From: Jefferson, George
To: Jefferson, Thomas


          
                  Dear Sir 
                  Richmond 23d Augt 1811
          
		  
		  
		   
		  
		  
		   
		    As it is very seldom that I see Mr Randolph’s Harry, I must ask the favor of you to direct him to call for the negroes blankets.—They should have been sent up sooner, but the person of whom I bought them did not like to open a bale, for fear of the moth: he has lately been opening some,
			 and called upon me to take yours away.—I had them baled up again, but not so securely perhaps that the moth cannot get at them.—the sooner the negroes have them therefore, the better, as each can
			 take care of his own.
          I inclose you a note for renewal in the bank, and am
          Dear Sir Your Very humble servt
                  Geo. Jefferson
        